   Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 1 of 20




          Update on Wallace Pack Unit Response to COVID-19
                    Valentine, et al. v. Collier, et al., No. 04-20-CV-01115


     On May 23, 2020, the Court entered an order requiring the Defendants, by
May 27, 2020, to:

       [F]ile an update with the Court, describing how they have changed or
       plan on changing their COVID-19 response in Pack Unit based on the
       large number of new positive tests. For example, Defendants may
       wish to explain if there are plans to change numbers of physicians or
       nurses available on-site; availability of beds in the infirmary; spacing
       at communal gathering spaces such as the dining room, as well as
       within the dorms; changes to the frequency of testing or retesting of
       staff and inmates; attempts to trace recent contacts of inmates and
       staff who test positive; plans for compassionate release or other forms
       of release; and communications, if any with federal and state health
       authorities for advice in controlling the outbreak.

        This update as requested provides the Court with an updated overview of the
ongoing COVID-19 response at the Wallace Pack Unit, including actions bearing on
the language of the Court’s Order recited above. This update summarizes actions
taken and planning engaged in by the Texas Department of Criminal Justice
(TDCJ), and specifically as implemented at the Pack Unit, in response to the
COVID-19 pandemic outside the context of this or any other litigation. Although
Defendants continue to maintain their position that the Plaintiffs have failed to
state any actionable claim for recovery of injunctive or other relief from this Court,
TDCJ’s maintenance of that position should never be construed by the Court or
others as a lack of respect for the Court or the Court’s indisputably well-intentioned
interest in the impact of the COVID-19 pandemic on the Texas prison system and
its offender population, including at the Pack Unit.

Recent Test Results

       a. Mass/Strike Team Testing

       As the Court is aware from prior reports,1 TDCJ has coordinated with the
Texas Department of Emergency Management (TDEM) to engage in COVID-19
“mass testing” of the offender population at the Pack Unit and TDCJ staff working
at the Pack Unit, as well as mass testing at other TDCJ units that have experienced
an offender or employee having tested positive for COVID-19. By definition, this

       1In addition to the descriptions provided to the Court previously, descriptions of the
“mass testing” or “strike team” testing program are set out in the reports provided on May
11 and on May 21 to the United States Court of Appeals for the Fifth Circuit and provided
to this Court.
   Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 2 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 2 of 20
__________________________________

“mass testing” includes the testing of offenders and staff who have not exhibited the
types of symptoms that the Centers for Disease Control and Prevention (CDC) has
indicated may be associated with COVID-19, including:

   •   Cough;
   •   Shortness of breath or difficulty breathing;
   •   Fever;
   •   Chills;
   •   Muscle pain;
   •   Sore throat; and
   •   New loss of taste or smell.2

       TDCJ proactively undertook this mass testing of Pack Unit offenders through
the use of TDCJ “strike teams” (described more fully below), in coordination with
other state agencies—not only TDEM, but also the Southwest Texas Regional
Advisory Council (STRAC),3 the Texas Department of State Health Services
(DSHS), and the Office of the Governor—to ascertain more fully the scope of the
existing spread of COVID-19 within the Pack Unit and among TDCJ staff who
worked at the Pack Unit. This proactive step was taken by TDCJ in recognition of
reports suggesting persons who do not exhibit any of the symptoms the CDC has
indicated may be associated with COVID-19 could nonetheless be afflicted with or
carry the novel coronavirus while asymptomatic. This mass/strike team testing is
intended to allow TDCJ staff to take additional steps within the unit to protect
offenders and staff. As applied specifically to the Pack Unit, these additional steps
include:

   •   Isolating those offenders at the Pack Unit who test positive from those who
       test negative, through the medical isolation of each offender who has tested
       positive. This medical isolation is done under written policies and procedures
       issued by medical experts on the Correctional Managed Health Care
       Committee (CMHCC) for the State of Texas in effect from March 20, 2020, to


       2https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html.   It is
important to note, as the Court undoubtedly has, that this list of symptoms that may
indicate the presence of COVID-19 has evolved over time. For example, on April 27, 2020,
the CDC expanded its initial list of symptoms (fever, cough, and shortness of breath) to
include the additional conditions in the current list. E.g, https://www.nytimes.com/2020
/04/27/health/ coronavirus-symptoms-cdc.html. The current CDC guidance also indicates
that “[o]ther less common symptoms have been reported, including gastrointestinal
symptoms like nausea, vomiting, or diarrhea.”
       3The Southwest Texas Regional Advisory Council is one of twenty-two regional

advisory councils in Texas that develop, implement, and maintain the state’s trauma and
emergency healthcare system. See https://www.strac.org.
   Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 3 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 3 of 20
__________________________________

       present, and as revised over time in light of the ever-changing nature of the
       pandemic and medical guidance related to it.4

   •   Allowing contracted medical staff to focus observation and care on offenders
       at the Pack Unit who have received a positive test result but who have not
       exhibited the symptoms that the CDC has indicated may be associated with
       COVID-19.

   •   Placing in self-quarantine employees who work at the Pack Unit and receive
       a positive test result, even those who have not exhibited the symptoms that
       the CDC has indicated may be associated with COVID-19.

   •   Conducting contact tracing with respect to offenders and TDCJ employees at
       the Pack Unit who have had a positive COVID-19 test results, in order to
       place offenders and TDCJ employees at the Pack Unit who may have been
       exposed to the positive case on medical restriction under the written CMHC
       B-14.52 protocol.5
      Each of these previously-anticipated follow-up steps from the mass/strike
team testing have been and are continually being implemented at the Pack Unit, as
described in the next section of this update.


       4The  Court has seen and had the opportunity to review the CMHC Infection Control
Manual Policy B-14.52, Coronavirus Disease, 2019 (COVID-19), in various editions issued
over time. See ECF 36-7 (Declaration of Dr. Lannette Linthicum). Each version of the
Section B-14.52 policy in effect from its inception on March 20, 2020 to date (including the
version of the policy as most recently amended on May 13, 2020) have been previously filed
with the court or disclosed to Plaintiffs. See ECF 36-3 (March 20, 2020), ECF 38 (March 27,
2020), ECF 36-2 (April 2, 2020), ECF 36-6 (April 15, 2020), Defendants’ Disclosures 0651-
0688 (May 6, 2020), and Defendants’ Disclosures 0689-0727 (May 13, 2020). As the Court is
aware from earlier proceedings, medical isolation as first defined in the policy as of March
20, 2020 includes specific written guidance on how offenders who have tested positive for
COVID-19 are to be housed, observed, fed, and equipped with PPE. See, e.g., ECF 36-3 at
4-5 (March 20, 2020 version); Defendants’ Disclosures 0689-0727 at 5-6 (May 13, 2020
version).
        For more information on the author of the written policy, CMHC, and its operations,
TDCJ would refer the Court to its website, at https://www.tdcj.texas.gov
/divisions/cmhc/index.html, and to the underlying Texas statutes referred to on that
website.
        5The Court is previously aware from earlier presentations about how “medical

restriction” is defined in writing under Policy B-14.52. For each of reference, please see,
e.g., ECF 36-8 7-8 (March 20, 2020 version); Defendants’ Disclosures 0689-0727 at 2, 8-9
(May 13, 2020 version).
   Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 4 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 4 of 20
__________________________________

       Between May 12-14, 2020, 1,492 mass/strike team tests were administered to
1,179 offenders and 313 TDCJ employees at the Pack Unit.6 As previously reported
to the Court, a number of these mass/strike team test results have been returned by
the testing laboratory through STRAC to TDCJ, and some remain pending. As of
5:00 p.m. on May 26, 2020, of the 1,492 mass/strike team tests administered to
offenders at the Pack Unit, 876 test results have been returned by the testing
laboratory through STRAC to TDCJ. Those test results can be summarized as
follows:

   Offenders:

   •     721   Negative
   •     136   Positive (including 19 duplicates)
   •     307   Pending
   •      15   Invalid
   •   1,179   Total offender mass/strike team tests7
   Employees:

   •     2     Negative
   •     2     Positive
   •   309     Pending
   •     0     Invalid
   •   313     Total employee mass/strike team tests8

       b. Testing by Healthcare Providers

      Between March 17, 2020 and May 26, 2020, in addition to the mass/strike
team testing by TDCJ at the Pack Unit discussed above, 216 COVID-19 tests were
ordered by outside healthcare providers for offenders assigned to the Pack Unit and
TDCJ employees who work at the Pack Unit. This offender testing has been
conducted by healthcare providers at local hospitals, including CHI St. Joseph—
Bryan, CHI St. Joseph—College Station, CHI St. Joseph—Grimes County, or

       6The  mass/strike team testing of offenders at the Pack Unit does not include re-
testing those offenders who were assigned to dorm 17 on the dates of the mass/strike team
testing, May 12-14, 2020, because those offenders had previously received a positive test
result from the Pack Unit infirmary, a local hospital, or Hospital Galveston.
        7Those offenders whose mass/strike team test results were returned as “invalid”

have been identified and will be re-tested. Pending re-testing, these asymptomatic offenders
will be placed on medical restriction.
        8Those employees whose mass/strike team test results were returned as “invalid”

have been identified and will be re-tested. Pending retesting, these asymptomatic
employees will be allowed to work unless they develop symptoms.
   Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 5 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 5 of 20
__________________________________

Baylor, Scott & White—College Station, during medical emergencies, by UTMB
healthcare providers at the Pack Unit infirmary during a sick call or medical
appointment, and by UTMB healthcare providers at the TDCJ Hospital Galveston
Unit during medical emergencies or autopsies. Employee testing has been
conducted by private physicians. As of 5:00 p.m. on May 26, 2020, the test results
reported to TDCJ concerning this testing conducted by outside healthcare providers
can be summarized as follows:

   Offenders:

   •   101     Negative
   •    74     Positive
   •    21     Pending
   •   196     Total offender healthcare provider tests

   Employees:

   •   10      Negative
   •    7      Positive
   •    3      Pending
   •   20      Total employee healthcare provider tests

      Including 19 duplicate offender positive tests, 1,708 tests for COVID-19 have
been conducted for Pack Unit offenders and TDCJ employees who work at the Pack
Unit through mass/strike team testing by TDCJ and by outside healthcare
providers. These test results can be summarized as follows:

   Offenders:

   •     822   Negative
   •     210   Positive
   •     328   Pending
   •      15   Invalid
   •   1,375   Total

   Employees:

   •    12     Negative
   •     9     Positive
   •   312     Pending
   •     0     Invalid
   •   333     Total
   Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 6 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 6 of 20
__________________________________


       As of 5:00 p.m. om May 26, 2020, of the Pack Unit offenders who have tested
positive for COVID-19, 5 offenders have died; 3 offenders have recovered fully; and
only 12 remain hospitalized at a local hospital or at Hospital Galveston. Of the
TDCJ employees who work at the Pack Unit and tested positive none have died; 4
have fully recovered; and 5 remain quarantined at home.9
Nature of Mass/Strike Team Tests

       The mass/strike team tests, including the 1,492 tests of Pack Unit offenders
and employees, involve the administration of a viral test manufactured by a
company called Curative Medical Inc. (“Curative”). This viral test, which relies on
an oral sample rather than the nasal swabs used in other tests previously approved
for use by the United States Food and Drug Administration (FDA), was approved by
the FDA for use in COVID-19 testing on April 16, 2020.10 Following this April 16
approval, TDEM contracted with Curative to obtain 300,000 these test kits at a cost
of $45 million for use by TDCJ and other state agencies.11 TDEM has provided
TDCJ with 139,500 test kits to date. TDCJ received the first delivery of 40,000
Curative test kits on May 9, 2020.

       In a period of two days from May 9th to May 11th, TDCJ assembled 12
“strike teams” made up of TDCJ employees. These employees included wardens of
TDCJ units, division directors, and other TDCJ employees who were selected by
their respective division or who volunteered to be part of the strike teams. One of
these strike teams was dispatched with Curative test kits to the Pack Unit to test
offenders and TDCJ employees.

      Upon arrival and set-up in the gym at the Pack Unit, members of the strike
team observed each offender or TDCJ employee being tested at the Pack Unit as the
offender or TDCJ employee self-administered a COVID-19 test. The strike team
member, from an appropriate social distance while wearing personal protective
equipment, observed the offender cough into his sleeve three to five times to
improve the quality of the test sample to be taken by the offender from his mouth,
swab the inside of the roof of his mouth and left and right cheeks for ten seconds
each, and place the swab into a collection tube. The offender then sealed the tube
and placed it in a box. The box containing the sample was then logged in a
computer system and linked to the offender or employee who provided the test
sample.


       9See   discussion infra “Pack Unit Staff Quarantine.”
       10https://www.fda.gov/media/137088/download.
       11E.g.,   https://www.texastribune.org/2020/05/14wh/texas-prisons-coronavirus-tests-
curative/.
   Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 7 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 7 of 20
__________________________________

       At the end of each testing session, strike team members counted, inventoried,
and double bagged the completed test kits for that session in two red biohazard
bags. Both red biohazard bags containing the test kits were wrapped securely in
bubble wrap and placed into a double walled box. The box was sealed, and a
UN3373 sticker was placed on top. The strike team leader contacted Strike
Command to obtain a FedEx shipping label to affix to the box. A member of the
TDCJ Office of Inspector General (OIG) picked up the box from the Pack Unit in
Navasota, Texas and transported it to the nearest FedEx location in College
Station, Texas. Strike Command tracked each of the boxes sent from the Pack Unit
until they were received by the Curative lab in California.

Implementation of Planned Follow-Up on Results of Mass/Strike Team
Testing

       a. Medical Isolation
       Pack Unit administrators and staff have implemented the written medical
isolation protocol in effect since March 20, 2020 for those Pack Unit offenders who
have received positive COVID-19 test results from the mass/strike team testing.
The particular circumstances of the location on the Pack Unit or elsewhere12 of the
medical isolation of offenders who have tested positive may change based on the
demands of the facility, but each offender who is in medical isolation is subject to
the Policy B-14.52 protocol for medical isolation currently in effect. See Exh. F at 5-6
(describing medical isolation).

       b. Offender Relocations
       TDCJ received the first set of results for the mass/strike team testing of Pack
Unit offenders on May 19, 2020. Pack Unit administrators and correctional staff
began to reallocate offenders, pursuant to the B-14.52 written guidelines, as those
results first came in. As the mass/strike team results continue to be produced and
provided to TDCJ and the Pack Unit, the Pack Unit has continued to engage in the
re-allocation of unit space and re-assignment of offenders to particular housing
areas within the unit.

      For the Court’s convenience, a diagram of the Pack Unit, along with separate
diagrams showing the layout of each dorm at the Pack Unit, have been filed with
the Court under seal contemporaneously with this update.13 Exhibit H. With

       12As of 5:00 p.m. on May 26, 2020, only 12 offenders who received a positive test
results remained at a local hospital or the Hospital Galveston Unit.
       13These diagrams show the layout of Pack Unit, the individual dorms in the main

building, the expansion dorm, and the trusty camp. Given issues of unit security and
offender privacy, these diagrams of the Pack Unit are being filed under seal, and the
   Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 8 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 8 of 20
__________________________________

reference to the diagrams provided to the Court as Exhibit H, the bed count and
capacity for each dorm, the medical infirmary, and any other areas at the Pack Unit
currently being used for offender housing as of 7:30 a.m. on May 27, 2020,14 is as
follows:

   Dorm         Capacity       Current Bed            Housing             Medical
                                 Count                Purpose       Restriction/Isolation
      1              54            51                  Negative          Restriction
      2              30            21                  Negative              N/A
      3              54            54                  Negative              N/A
      4              30            28                  Negative              N/A
      5              54            45                  Negative          Restriction
      6              54            42                  Negative          Restriction
      7              54            49                  Negative          Restriction
      8              54            38                  Negative          Restriction
      9              54            42                  Negative          Restriction
     10              54            48                  Negative          Restriction
     11              54            35                  Negative          Restriction
     12              54            50                  Negative          Restriction
     13              52            51                  Positive           Isolation
     14              52            52                  Positive           Isolation
     15              52            46                  Positive           Isolation
     16              52             5                  Positive           Isolation
     17              48             2                  Negative              N/A
     18              48            45                  Negative          Restriction
     19              93            74                  Negative          Restriction
     20              93            89                  Negative          Restriction
    TC1             107            90                  Negative              N/A
    TC2             107            89                  Negative              N/A
    TC3             107            95                  Negative              N/A
 Infirmary           12             8                Illness; non            N/A
                                                      COVID-19
     RH             27                24              Positive /          Isolation
                                                       Negative
 Education          @30               25            Quarantine /         Restriction
                                                    Pending Test



location within the unit of particular offenders are not specified in this publicly filed
update.

       14See   Exhibit A (Pack Unit dorm counts and capacities).
   Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 9 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 9 of 20
__________________________________

       Starting on May 4, 2020, and prior to conducting the mass/strike team
testing, Dorms 17 and 19 of the Pack Unit were utilized to house offenders who had
tested positive for COVID-19 and offenders who had been returned to the Pack Unit
after visiting a local hospital and being tested for COVID-19, but whose test results
had not been received.15 Offenders who tested positive for COVID-19 were housed
as a cohort in Dorm 17 and placed on medical isolation in accordance with Policy B-
14.52. Offenders who were awaiting their test results were housed in dorm 19 and
placed on medical restriction in accordance with Policy B-14.52.

        Upon receipt of the first set of mass/strike team test results on May 19, 2020,
Pack Unit officials acted swiftly in accordance with Policy B.14-52 to reallocate
offender housing assignments based on those test results. Due to a concentration of
offenders assigned to dorms in D-Hall who received a positive test result, Pack Unit
officials designated the four dorms in D-Hall, Dorms 13, 14, 15, and 16—as COVID-
19 housing for offenders who received a positive test result. Offenders in Dorm 17
who had previously tested positive were re-housed in D-Hall. All offenders who
were assigned to Dorm 19 and received a positive test result from the mass/strike
team testing were also rehoused in D-Hall. All dorms in D-Hall were placed on
medical isolation in accordance with Policy B-14.52.

       Dorms 18, 19 and 20 were designated for offenders who received a “negative”
test result. Dorm 17 was designated for wheel-chair-bound offenders who received a
negative test result and for overflow for offenders who received a negative result or
were awaiting test results. Depending on the pace at which results are received,
additional wheel-chair-bound offenders who received a positive test result were re-
housed in Dorm 2 in A-hall, and wheel-chair-bound offenders who received a
negative test result or were awaiting their test result were re-housed in Dorm 4 in
A-hall, with any overflow being housed in Dorm 17, as needed. As additional results
are received, Pack Unit officials will evaluate and determine, as needed, which
dorms to designate as housing offenders who receive a positive versus negative test
result with a goal to minimize the number of offenders to relocate and the impact on
those offenders.

       There are 27 single cells in restrictive housing at the Pack Unit, and there
are 24 offenders currently housed in restrictive housing. Offenders in restrictive
housing are grouped into positive and negative offender groups and housed with at
least one buffer cell between the two groups. Pack Unit officials do not control the
12 beds in the infirmary. The use of those beds is at the discretion of UTMB, who is

       15BeforeMay 4, 2020, Dorms 17 and 19 were held in reserve by TDCJ leadership as
part of a plan to relocate offenders who had not tested positive for COVID-19 from the
Hospital Galveston Unit, if needed to create space at the Hospital Galveston Unit to treat
those offenders who had tested positive for COVID-19 and needed more advanced
healthcare than was available on-site at another medical unit within the TDCJ system.
  Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 10 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 10 of 20
__________________________________

the contracted healthcare provider for the Pack Unit. There are currently 12
offenders in the Pack Unit infirmary beds for non-COVID-19 illness or treatment.

      Offenders who return to the Pack Unit after a hospital visit are being
quarantined for 14 days in the unit’s education building. There are 30 beds
available in the education building, and 25 offenders are currently on quarantine in
those beds as of 7:30 a.m. on May 27, 2020.

        As of 5:00 p.m. on May 26, 2020, none of the offenders in the three trusty
camp dorms have tested positive.16 To the extent an offender housed in the trusty
camp dorm receives a positive test result, that offender would be rehoused in D-hall
or, if space is unavailable in D-hall, in another dorm that has been designated by
Pack Unit officials to house offenders who have tested positive.

       c. Contact Tracing

        Contact tracing was first conducted on the Pack Unit after the TDCJ learned
on April 13, 2020, that an autopsy performed on offender Leonard Clerkly showed
he tested positive for COVID-19. Before he was transferred off of the Pack Unit on
April 11, 2020, for medical treatment, Offender Clerkly had been living in 3-Dorm.
After learning of the positive COVID-19 test, Pack Unit administrators and staff
determined that Offender Clerkly’s close contacts as defined in Policy B-14.52 were
were likely limited to those offenders who also lived in 3-Dorm.               Unit
administrators and staff immediately placed the 54 offenders assigned to 3-Dorm at
the time of Clerkly’s death on medical restriction, pursuant to the written B-14.52
policy.

       All 54 offenders in 3-Dorm were tested for the COVID-19 virus by UTMB
staff on April 15, 2020,17 and all 54 of those offender tests were negative.

       TDCJ has continued to conduct contact tracing analysis with respect to each
Pack Unit-assigned offender and Pack Unit employee who has tested positive for
COVID-19 since the positive test produced during Offender Clerkly’s autopsy. With
respect to offenders, this contact tracing analysis is simplified because, as reported
to the Court previously, the Pack Unit has been on precautionary lockdown from
April 13, 2020 (following receipt of the positive test from the autopsy of Offender
Clerkly) to today. As described more fully below, this precautionary lockdown has
restricted offender movement at the Pack Unit to the extent that, with few

       16One  of the offenders currently housed at the trusty camp previously tested positive
for COVID-19 and was returned to the Pack Unit after a lengthy stay at Hospital Galveston
and full recovery from COVID-19.
       17These tests were nasal swab tests, as opposed to the sputum tests used in the

mass/strike team testing.
  Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 11 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 11 of 20
__________________________________

exceptions, the only offenders with which an offender has close contact18 are those
in his dorm. Thus, all offenders assigned to a dorm in which an offender who
received a positive test result for COVID-19 was assigned at the time of testing are
placed on medical restriction when that positive test result is obtained per CMHC
Policy B-14.52 for at least 14 days, and all employees identified through contact
tracing efforts as having been in close contact of a COVID-19 case are required to
self-quarantine for a minimum of 14-days.

           d. Pack Unit Staff Quarantine
       Pursuant to Policy B-14.52, TDCJ has established and maintained the
following process for employees at all units, including the Pack Unit, who are sick or
test positive for COVID-19. If an employee is sick, the employee is required to stay
home from work. If an employee gets sick while at work, the employee is required
to promptly report the illness to a supervisor and go home. In general, TDCJ
employees, including employees working at the Pack Unit, may return to work
based on a symptom-based strategy or a test-based strategy.

   •   Symptom-Based Strategy – Employees may return to work 14 days after
       symptom onset as long as they are no longer exhibiting symptoms (e.g., fever,
       cough, shortness of breath).

   •   Test-Based Strategy – Employees may return to work if they provide a
       negative COVID-19 test result and a healthcare provider’s note releasing the
       employee to return to work.
      Employees who return to work at the Pack Unit must self-monitor their
symptoms and seek re-evaluation or medical treatment from a healthcare provider
if symptoms recur or worsen.




       18The  term “close contact” in the context of COVID-19, is defined in the CDC Interim
Guidance for Correctional and Detention Facilities as an individual who has been “within
approximately 6 feet of a COVID-19 case for a prolonged period of time” or “ha[s] had direct
contact with infectious secretions from a COVID-19 case (e.g., have been coughed on).” ECF
36-8 at 3 (definition of “close contact of a COVID-19 case”). Policy B-14-52 similarly defines
the term “close contact of a COVID-19 case” as “[a]n individual [who has] been within 6 feet
of a COVID-19 case for a prolonged period of time, or (2) have had direct contact with
respiratory droplets from a COVID-19 case such as a cough or sneeze.” Defendants’
Disclosures 0689-0727 (May 13, 2020, version of Policy B-14.52). For purposes of these
definitions, TDCJ considers contact within 6 feet of a COVID-19 case for more than 15
minutes to be “a prolonged period of time.”
  Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 12 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 12 of 20
__________________________________

Precautionary Lockdown at Pack Unit

       The Pack Unit has been under a “precautionary lockdown” since April 13,
2020, the day the autopsy conducted on offender Leonard Clerkly produced the first
positive COVID-19 test result as reported to the Pack Unit. As a result, several of
the Court’s suggested areas for this update in the May 23, 2020 order are, by
definition, covered by precautionary lockdown status.

       The precautionary lockdown status at the Pack Unit will continue until the
expiration of 14 days after receipt by TDCJ of a positive COVID-19 test relating to
an offender assigned to the Pack Unit at time of testing or an employee who has
worked at the Pack Unit. Under current operations (which include ongoing receipt
of results from the mass/strike team testing and healthcare providers), it is not
anticipated that the unit will be taken off precautionary lockdown until June 11,
2020 at the very earliest.

       During precautionary lockdown, pursuant to TDCJ protocols, the following
limitations on offender movement are in place at the Pack Unit:

   •   Offenders are restricted to their dorms except for showers, medical
       appointments, and medical emergencies.
   •   Offenders are fed in their dorms.
   •   All offender activities at the Pack Unit have been restricted during the
       precautionary lockdown, including recreation, religious programming, craft
       shop, lay-ins to the law library, and access to the general law library, barber
       shop and general library.19


Education, Masks, Gloves, Cleaning Materials and Hand Sanitizer

       a. Education for Offenders Regarding COVID-19

      The Pack Unit has continued to provide education to offenders about COVID-
19 in many ways. Signs instructing offenders about washing their hands frequently
have been posted in each dorm and in high traffic areas of the Pack Unit.20
Correctional employees at the Pack Unit have been talking to offenders and

       19Offenders  may submit a request to check out a book from the law library or the
general library. The book will be brought to the offender for use in his assigned cubicle.
Once the offender is finished with a book, that book will be returned to the law library or
the general library to be sanitized and wiped down with a bleach solution before being
returned to circulation.
       20See Declaration of Warden Robert Herrera, filed under seal (copies of signs posted

at the Pack Unit).
  Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 13 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 13 of 20
__________________________________

answering questions about COVID-19 during count checks and daily rounds in each
dorm. Medical staff from the Pack Unit infirmary have been talking with offenders
and answering questions about COVID-19 when conducting temperature checks
twice daily for those dorms on medical restriction and when conducting temperature
and well checks twice daily or more for those dorms on medical isolation.

      In addition, TDCJ produced a video about COVID-19 that is being shown to
Pack Unit offenders via the televisions in the dayrooms of each dorm.21 The video
describes the symptoms of COVID-19 and how to prevent the spread of COVID-19
by washing your hands frequently with soap and water. The video also explains the
importance of wearing a mask and maintaining separation or social distance
between oneself and others to avoid spreading the virus. The televisions in the
dayrooms of each dorm at the Pack Unit have been turned, so they are visible by
offenders throughout each dorm, and the video is shown 3 times per day in each
dorm of the Pack Unit.

       Pack Unit officials are also making announcements twice a week that
medical co-pays have been waived and offenders may request a sick call with no
charge. These announcements are made in English and Spanish, and they are
broadcast over the public announcement (PA) system for Dorms 1 through 16 in the
main building. The same announcements in English and Spanish are made by
correctional officers twice a week in the 4 dorms in the expansion dorm, Dorms 17
through 20, and 3 dorms in the trusty camp.

       b. Cotton Masks Provided to Offenders and TDCJ employees

       TDCJ provided cotton masks to all correctional staff at the Pack Unit on
April 5, 2020. On April 14, 2020, TDCJ issued cotton masks to 827 offenders at the
Pack Unit who were age 65 and older. On April 15, 2020, all offenders at the Pack
Unit received cotton masks. TDCJ also established and maintains a process by
which an offender at the Pack Unit receives a clean cotton mask daily through a
one-for-one exchange.

       c. Gloves Provided to Janitors

       The Pack Unit currently has four offenders housed in each dorm, who also
work as SSIs. The Pack Unit SSIs work in two shifts with two SSIs assigned to
work each shift. At the start of their shift, the Pack Unit property officer brings
gloves and cleaning materials to the SSIs in each dorm. The Pack Unit property
officer has also confirmed that during the earlier time period ending nearly a year
ago, SSIs were given one pair of elbow-length industrial gloves per shift, and the

       21See   Defendants’ Disclosures 2164-2166.
  Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 14 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 14 of 20
__________________________________

SSIs would share that pair of industrial gloves and the same pair of gloves would be
reused on the next shift without being sanitized between uses. The Pack Unit
stopped using the elbow-length gloves and has been providing the vinyl gloves to
SSIs for about a year. Currently, each SSI receives a pair of wrist-length vinyl
gloves at the start of his shift.22 If the gloves are damaged or torn, an SSI may
request another pair at any time during his shift by notifying a correctional officer
or the Pack Unit property officer.

       d. Cleaning Materials for Janitors

       During the precautionary lockdown, the Pack Unit property officer brings
cleaning materials to the SSIs in each dorm at the start of each shift. SSIs at the
Pack Unit receive a mop bucket with a bleach pod that is dissolved in a small
amount of water, which is then filled with water by the SSIs to use throughout their
shift. Each SSI also receives two spray bottles, one containing two ounces of a
product called Bippy and one containing two ounces of a product called Double D, as
diluted with water. Additionally, with the onset of the COVID-19 pandemic, the
Pack Unit also provides each SSI with a one-and-a-half-gallon sprayer filled with 8
oz. of powdered bleach dissolved in a small amount of water, that the SSI fills with
water to use during his shift.23 The Pack Unit property officer makes rounds during
each shift to determine if SSIs need additional gloves or cleaning materials. SSIs
may also request more cleaning materials at any time during his shift by notifying a
correctional officer or the Pack Unit property officer.

       e. Hand Sanitizer for Offenders

      Including at the Pack Unit, TDCJ continues to make hand soap and water
available to offenders for frequent hand-washing. Soap and water are readily
available to all offenders at the Pack Unit. Each offender receives 5 bars of soap per
week and may request additional bars of soap at any time and at no cost. During
the precautionary lockdown, offenders have access to sinks and water to wash their
hands in each of the dorms throughout the Pack Unit.

       TDCJ has not provided hand sanitizer with 60% alcohol content to offenders.
Distribution of hand sanitizer to offenders in correctional facilities is neither
recommended nor required by the CDC Interim Guidance for Correctional and
Detention Facilities. At page 8 of the CDC Interim Guidance previously filed with
the Court, see ECF 36-8, the CDC states:



       22See  Exhibit B (pictures of gloves and cleaning materials issued to each SSI at the
start of his shift).
        23 See id.
  Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 15 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 15 of 20
__________________________________

       If soap and water are not available, CDC recommends cleaning hands
       with an alcohol-based hand sanitizer that contains at least 60%
       alcohol. Consider allowing staff to carry individual-sized bottles for
       their personal hand hygiene while on duty. (Emphasis added.)

       Distribution of alcohol-based hand sanitizer continues to implicate security
concerns and alcohol-based products are considered contraband when possessed by
offenders in a TDCJ prison unit. Alcohol-based hand sanitizer is highly flammable
and could be used by offenders as an accelerant to start or spread a fire. TDCJ
continues to have concerns that due to high alcohol content, hand sanitizer may be
consumed by offenders, thereby leading not only to potential intoxication but also to
alcohol poisoning and illness. TDCJ’s concerns are shared by other correctional
institutions across the country, and TDCJ further notes for the Court that when the
Nevada Department of Corrections (NDOC) relaxed their contraband policies and
provided small bottles of alcohol-based hand sanitizer with 60% alcohol content to
offenders on a trial basis in reaction to COVID-19, “within a few hours, two
offenders drank their hand sanitizer and got sick…. NDOC had to confiscate all of
the bottles [of hand sanitizer].”24

Medical Staffing at Pack Unit

       The medical staffing at the Pack Unit consists of 31 personnel:

                     Position                             Allotted   Filled
                     Medical Doctor                       1          1
                     Nurse Practitioner                   3          3
                     Nurse Manager                        1          1
                     RN                                   8          6
                     LVN                                  14         8
                     CMA                                  8          2
                     Dentist                              1          1
                     Hygienist                            1          1
                     Dental Assistant                     2          2
                     Counselor                            1          1
                     Social Worker                        1          1
                     CCA                                  5          4




       24https://www.cnn.com/2020/05/05/us/coronavirus-prison-hand-sanitizer-contraband-invs/

index.html.
  Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 16 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 16 of 20
__________________________________

      At least one RN, LVN and CMA are onsite at the Pack Unit 24 hours a day,
seven days a week. The physician goes to the Pack Unit twice a week to provide
healthcare services.

       The infirmary (see Exhibit H) continues to have 12 beds and as of 7:30 a.m.
on May 27, 2020, has sufficient capacity for those who continue to receive care in
the infirmary.

       This level of medical staffing has proven to be sufficient to allow for
utilization of the unit infirmary for medical appointments and also to provide
sufficient nursing staff to administer temperature checks and other observation for
offenders in medical isolation pursuant to the written B-14.52 protocol. This is true
even with the increased number of positive cases being uncovered through the
proactive mass/strike force testing. At the same time, this level of medical staffing
is always subject to re-evaluation in the exercise of medical judgments of officials
with UTMB, the contracted health care provider for offenders at the Pack Unit.

       Of course, as the Court is aware from prior reports, the onset of emergency
medical conditions may require the transportation of an offender at the Pack Unit
to a local hospital, including CHI St. Joseph – Bryan, CHI St. Joseph – College
Station, Baylor, Scott & White – College Station, and CHI St. Joseph – Grimes
County, and for longer-term care to UTMB Galveston and the Hospital Galveston
Unit within TDCJ. To date, TDCJ has not received any indication from the local
hospitals serving the Pack Unit offender population as needed that they have
insufficient capacity to handle emergency care for Pack Unit offenders, and the
Hospital Galveston Unit continues to have sufficient capacity to intake offenders
from the Pack Unit and elsewhere who need longer-term medical care.

      As of 5:00 p.m. on May 26, 2020, 12 offenders assigned to the Pack Unit were
hospitalized offsite at a local hospital or at Hospital Galveston.

Coordination/Communications with Federal and State Health Authorities

      As indicated above, TDCJ representatives have been in contact with and
have coordinated their action plan and policies with respect to COVID-19 response
based on information provided by the CDC, the Texas Department of State Health
Services, CMHC, and the TDCJ university healthcare providers. More specifically,
TDCJ leadership has communicated regularly with representatives of the following
agencies and organizations: the Texas Department of State Health Services, the
University of Texas Medical Branch, the Texas Tech University Health Science
Center, the Texas Division of Emergency Management, and the Southwest Texas
Regional Advisory Council.
  Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 17 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 17 of 20
__________________________________

       In addition to these contacts and communications, TDCJ leadership has
coordinated its response to COVID-19 and communicated regularly with
representatives of the Office of the Texas Governor, the Office of the Lieutenant
Governor, the Office of Speaker of the Texas House of Representatives, as well as of
members of the Texas Senate and Texas House of Representatives, including
legislators serving on the Texas Senate Criminal Justice Committee and Texas
House Corrections Committee

      This contact and coordination began with the onset of the first reported
COVID-19 cases in the State of Texas, in the first half of March 2020. TDCJ
representatives have been in contact with federal and state health authorities as
they implemented the various steps under the written policy B-14.52 as described
above and in previous reports to the Court, as well as through the following steps:

       As previously reported to this Court and to the Fifth Circuit, TDCJ has also
continued diligently to implement the infection control policy first announced by
TDCJ on March 20, 2020, and revised and updated on subsequent dates. As the
Court is aware from the record, TDCJ adopted and implemented the original
version of CMHC Infection Control Policy B-14.52 Coronavirus Disease 2019
(COVID-19) (the “Policy”) on March 20, 2020. See ROA.552 (declaration of TDCJ
Health Services Director). The Policy was most recently revised on May 13, 2020.
See CMHC Infection Control Policy B-14.52 Coronavirus Disease 2019 (COVID-19),
https://www.tdcj.texas.gov/divisions/cmhc/docs/cmhc_infection_control_policy_manu
al/B-14.52.pdf. The implementation of the Policy has been ongoing at the Pack Unit
since the Policy was first enacted, and that implementation has continued. The
continued implementation of the Policy has been reflected and manifested in the
following ways, among others, since April 16, 2020:

   a. Since April 13, 2020, the unit has remained on “precautionary lockdown,”
      pursuant to the Policy, and offender movement during this lockdown has
      been restricted to the offender’s assigned housing dorm, except for showers
      and medical appointments pursuant to the Policy.
   b. In furtherance of the Policy’s provisions related to medical isolation, offenders
      who have received a positive test result for COVID-19 and remain at the
      Pack Unit have been placed on medical isolation. These offenders are
      receiving medical treatment pursuant to the Policy from the University of
      Texas Medical Branch.
   c. In furtherance of the Policy’s provisions related to hygiene, cleaning, and use
      of personal protective equipment (“PPE”):
      • A process has been continued at the unit for offenders to receive clean face
          masks daily. Under this process, a used mask is exchanged for a clean
          mask in a one-for-one daily exchange.
  Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 18 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 18 of 20
__________________________________

       •   A process has been continued by which unit staff are issued N95 masks
           and face shields, which are to be worn at all times while on the unit.
       • A process has been continued to issue hand sanitizer in small bottles to
           unit staff to be carried while on duty.
       • Unit staff have continued to make hand soap available upon request by
           any offender at various locations within the unit, including the officer
           podiums outside of each dorm. There is no cost to an offender for
           additional hand soap.
       • A process has been continued at the unit for offenders to receive clean face
           towels daily. Under this process, a used face towel is exchanged for a clean
           face towel in a one-for-one daily exchange.
       • A process has been maintained at the unit for offenders to receive
           additional toilet paper, as needed. There is no cost to an offender for
           additional toilet paper.
       • Common areas within the unit continue to be cleaned on a regular basis
           with anti-bacterial cleaning materials.
   d. In furtherance of the Policy’s provisions related to medical restriction due to
       possible exposure to the COVID-19 virus, the following steps continue to be
       taken:
       • A process continues for medical staff to take the temperatures of offenders
           who are on medical restriction twice daily within the dorms.
       • Any offender who remains on-site at the Pack Unit after testing positive
           for COVID-19 is placed on medical isolation. In addition, the dorm in
           which the offender resided is placed on medical restriction.
       • Any offender who remains on-site at the Pack Unit while a test result is
           pending is placed on medical isolation. The offender is returned to the
           general population only if the pending result is negative.
   e. In furtherance of the Policy’s provisions related to social distancing:
       • A process has been continued to minimize staff rotation at duty posts
           within the unit.
       • Unit staff have continued to enforce social distancing among themselves
           and offenders when possible, as offenders move outside dorms to other
           areas within the unit.
       • A process has been continued to minimize offender “turn out” for work
           assignments and the unit, and to enforce social distancing when possible
           during such turn out.
   f. In furtherance of the Policy’s provisions related to dissemination of
       information and education related to COVID-19:
      • The CDC handout entitled “Share Facts About COVID-19,” and other
          signage informing offenders about the symptoms of COVID-19 and how to
          prevent spread of the virus, continues to be posted in all dorms, and a copy
          of this CDC handout has been distributed to each offender in the unit.
  Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 19 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 19 of 20
__________________________________

      •   Unit medical staff continue to answer offender questions during their
          rounds to take temperatures.
      •   Unit correctional staff continue speaking to offenders about COVID-19 and
          answering questions from offenders about the COVID-19 virus.
      •   A video produced by TDCJ continues to be made available on a regular
          basis to the offender population. This video explains and discusses COVID-
          19 symptoms and methods of preventing spread of the virus, through such
          actions as washing hands and observing social distancing. This video is
          made available via the televisions in the dayroom of each dorm.
      •   In furtherance of the Texas Governor’s executive order suspending medical
          co-pays and the Policy’s provisions related to dissemination of information
          related to COVID-19, a process has been continued for regular
          announcements in English and Spanish within each dorm encouraging
          offenders to request sick call appointments whenever they are feeling ill
          and reminding them that medical co-pays have been waived.

Court’s Inquiry on Release of Offenders

      The Court has previously inquired and again inquires on what the Court
characterizes as “compassionate release,” undoubtedly with reference to provision of
law applicable to federal incarceration, such as the First Step Act. Texas law does
not grant authority for compassionate release.

      First, the emergency absence provision in Texas Government Code § 501.006
is not a form of compassionate release. The relief afforded by this statute
authorizes TDCJ only to grant an emergency absence under escort so that an
offender in TDCJ custody may obtain medical diagnosis or treatment, obtain
treatment and supervision at a Texas Department of Mental Health or Mental
Retardation facility, or attend a funeral or visit a critically ill relative. See Tex.
Gov’t Code § 501.006. The emergency absence provision applies only in limited
circumstances and does not authorize TDCJ to grant parole, shorten a sentence, or
release an offender.

       Second, Chapter 508 of the Texas Government Code governs parole and
mandatory supervision. Section 508.118 provides for the use of halfway houses,
through the Pardons and Paroles Division. Section 508.118 directs the Pardons and
Paroles Division, together with the Institutional Division, to use halfway houses “to
divert from housing in regular units of the institutional division suitable low-risk
inmates and other inmates who would benefit from a smoother transition from
incarceration to supervised release.” Tex. Gov’t Code § 508.118(a). This is not
“compassionate release,” as an offender must demonstrate eligibility for placement
in a halfway house under the statutory criteria before being considered for this
program.
  Case 4:20-cv-01115 Document 122-1 Filed on 05/27/20 in TXSD Page 20 of 20
Wallace Pack Unit COVID 19 Update
Valentine, et al. v. Collier, et al., No. 4:20-CV-01115
May 27, 2020
Page 20 of 20
__________________________________


     Third, TDCJ is not vested with any special authority under a state of
emergency to grant early releases.

        Fourth, as Defendants have previously apprised the Court, there is under
state law a form of parole release known as Medically Recommended Intensive
Supervision (MRIS). This form of parole release is, conceptually, the closest
equivalent to a form of compassionate relief under Texas law. Under the MRIS
program, the Texas Board of Pardons and Paroles is given authority to consider an
inmate’s suitability for release to parole in circumstances in which a doctor has
certified that the inmate has a terminal illness or requires serious long-term care.
See Tex. Gov’t Code § 508.146. The MRIS program gives no decision-making
authority to TDCJ.

       For the Court’s information, from September 1, 2019, through April 6, 2020,
there were 37 offenders housed at the Pack Unit who had MRIS referrals. Of these
37 offenders:

   •   6 were approved for release to parole prior to the receipt of the MRIS referral.
   •   9 were ineligible because of their conviction of an offense described in Article
       42A.054, Code of Criminal Procedure, and did not meet the heightened
       statutory criteria. See Tex. Gov’t Code § 508.146(a)(1)(A).
   •   12 were ineligible because they have reportable convictions under Chapter
       62, Code of Criminal Procedure, and did not meet the heightened statutory
       criteria. See Tex. Gov’t Code § 508.146(a)(1)(B).
   •   1 was denied MRIS because he is a not a citizen of the United States. See
       Tex. Gov’t Code § 508.146(f).
   •   9 offenders did not meet the clinical criteria for MRIS. See Tex. Gov’t Code §
       508.146(a).
           o 1 of these 9 offenders who did not meet the clinical criteria for MRIS
              was subsequently released to parole on March 23, 2020.
   •   None of the 37 Pack Unit offenders referred for MRIS consideration during
       this time period were approved for MRIS release.
